Case 3:17-cv-03226-MAS-DEA Document 51-1 Filed 07/17/19 Page 1 of 2 PagelD: 931

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

AGUDATH ISRAEL OF AMERICA, and

WR PROPERTY LLC,
Plaintiffs,
Civil Case No.
3:17--cv-03226-MAS-DEA
v.
SCHEDULING ORDER
TOWNSHIP OF JACKSON, NEW
JERSEY,
Defendant.

 

 

 

This matter, having come before the Court during a scheduling conference on July 17,

2019, and the Court having conferred with counsel concerning, and good cause appearing for the

entry of the within Order:

IT IS on this day of July, 2019,

ORDERED THAT:

. Defendants Answer to the Second Amended Complaint shall be filed no later than July

18, 2019.

. Any outstanding discovery requests shall be responded to by the parties no later than

September 16, 2019.

. The Parties must serve supplemental written discovery requests by September 1, 2019

and respond to supplemental discovery no later than October 15, 2019.

. Each party shall be permitted to conduct 30 depositions. Each party is permitted to

exceed the one-day/seven-hour limitation for their 30(b)(6) deposition; the amount of

time to be determined by the parties who will confer beforehand on such limitations.

#1075381 2.1(168915.001)
Case 3:17-cv-03226-MAS-DEA Document 51-1 Filed 07/17/19 Page 2 of 2 PagelD: 932

5. The parties shall file the ESI plan no later than July 25, 2019.
6. Fact discovery, including depositions, is to be completed by March 15, 2020.
7. Expert discovery, including depositions is to be completed by August 15, 2020:

a. To the extent that both Plaintiffs and Defendant have the burden of persuasion on
separate elements of Plaintiffs/RLUIPA claims, see 42 U.S.C § 200cc-2(b), the
parties shall serve expert reports concerning those issues on which they have the
burden of persuasion simultaneously on May 15, 2020; rebuttal expert reports
shall be served on July 1, 2020. With respect to Plaintiffs’ other claims, Plaintiffs
shall serve their expert reports by May 15, 2020 and Defendant shall serve its
response reports by July 1, 2020. Rule 26(e)(2) supplementation of disclosures
and responses shall be served by July 15, 2010.

b. Expert depositions shall not begin until after expert reports are served on May 15,
2010.

8. Requests for Admissions shall be served by September 19, 2020.

9. Dispositive motions are to be filed by December 1, 2020.

10. The Court will conduct a telephonic status conference during the pendency of the matter,
to be held on October 21, 2019 at 9:30 am. Counsel for Plaintiff to initiate. During the

call, the Court may set a schedule for the remainder of discovery and/or motion practice.

 

DOUGLAS E. ARPERT
United States Magistrate Judge

#10753812.1(168915,001)
